Per Curiam.  1. Construction of railroad Hen act. The act of March 19, 1887, creates a lien in favor of one who furnishes materials to build “ any railroad,” upon the road-bed, equipments and appurtenances to the road. . The language is broad enough to embrace every railroad, whether incorporated or unincorporated. The lien may exist therefore where the railroad is constructed by individuals who own the road as a co-partnership or in common without incorporation.  2. Limitation. The act manifests the intent to preserve the lien as against the “owners” and others for the space of one year after the lien accrues (with the right to continue it by the institution of a suit to enforce it), whether the ownership was acquired before or after the lien attached. One who becomes the owner within the year takes the property subject to the lien, as in the case of a purchase of property subject to a mechanic’s lien before the expiration of the time fixed by the statute for filing the evidence of the lien. The interest in the railway claimed by the interpleaders was subject to the lien asserted by the plaintiffs. The judgment is therefore affirmed